Citation Nr: 1404127	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability prior to October 31, 2012, and in excess of 10 percent for the disability from October 31, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran had active marine service from August 1971 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which confirmed and continued a noncompensable rating for service-connected bilateral hearing loss disability.  In a November 2012 rating decision, the RO increased the rating to 10 percent, effective October 31, 2012.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

In regard to the rating claim on appeal, when a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The most recent VA audiological examination was in October 2012.  The Veteran testified at a hearing before the Board in September 2013 that his hearing loss had worsened since the last VA examination.  Therefore, the Board finds that this claim must be remanded for a new VA examination to determine the current degree of severity of the bilateral hearing loss disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected bilateral hearing loss disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The supporting rationale for all opinions expressed must be provided.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond.

Thereafter, if otherwise in order, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

